Case 20-62899-bem      Doc 29    Filed 05/12/20 Entered 05/12/20 15:15:50              Desc Main
                                 Document     Page 1 of 3




  IT IS ORDERED as set forth below:



   Date: May 12, 2020
                                                     _________________________________

                                                              Barbara Ellis-Monro
                                                         U.S. Bankruptcy Court Judge


 ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

 IN RE                                        :           CHAPTER 7
                                              :
 LENA CHRISTINE JENKINS-SMITH,                :           CASE NO. 20-62899-BEM
                                              :
       Debtor.                                :
 __ __ __ _ __ __ __ __ __ __ __ __           :   __ __ __ __ __ __ __ __ __ __ __
                                              :

                                     CONSENT ORDER
       This matter is before the Court on the Motion of Suntrust Bank now Truist Bank to

Extend Time for Filing Complaint to Determine Dischargeability of Debt Pursuant to 11

U.S.C. Section 523 and/or Complaint Objecting to Discharge Pursuant to 11 U.S.C. Section

727 filed May 11, 2020 (Doc. No. 28). Good cause having been shown for the extension

requested and the Debtor consenting to the extension as to Suntrust Bank now Truist Bank,

       IT IS HEREBY ORDERED that the time within which Suntrust Bank now Truist Bank

may file a Complaint to determine dischargeability of debt pursuant to 11 U.S.C. Section 523
Case 20-62899-bem      Doc 29   Filed 05/12/20 Entered 05/12/20 15:15:50          Desc Main
                                Document     Page 2 of 3




and/or Complaint objecting to discharge pursuant to 11 U.S.C. Section 727 is hereby extended

through and including August 31, 2020.

                                 –END OF DOCUMENT--

Prepared by and consented to:
The Law Office of
LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
Attorney for Movant

By:__/s/____________________________
  Craig B. Lefkoff
  Ga. State Bar No. 445045
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900

Consented to:
RICKMAN & ASSOCIATES, PC
Attorneys for Debtor

By:_ /s/_
   Robert Scott Rickman
   Ga. State Bar No.604674
Suite 200
1755 North Brown Road
Lawrenceville, Georgia 30043
(678) 500-9546
Case 20-62899-bem       Doc 29    Filed 05/12/20 Entered 05/12/20 15:15:50   Desc Main
                                  Document     Page 3 of 3




                                      DISTRIBUTION LIST


Craig B. Lefkoff, Esq.
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342

Robert Scott Rickman, Esq.
Rickman & Associates, PC
Suite 200
1755 North Brown Road
Lawrenceville, Georgia 30043

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, Georgia 30305

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, Georgia 30303
